Citation Nr: 9931221	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral double 
vision.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to an increased (compensable) original rating 
for tinea versicolor.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.






REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
April 1970.  A September 1978 VA administrative decision had 
found a bar to VA benefits for the period of service from 
September 16, 1967, to April 3, 1970, due to the character of 
the veteran's discharge.  However, the veteran may be 
entitled to benefits for the period of service from September 
15, 1964, to September 15, 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran originally requested a hearing before a member of 
the Board at his local RO in his August 1998 VA Form 9, 
Appeal to Board of Veterans' Appeals.  Subsequent to the 
scheduling of the hearing, the veteran requested that hearing 
be postponed and rescheduled on June 15, 1999, three days 
before the scheduled date of the hearing.  The Board notes 
that a veteran is entitled to a personal hearing before a 
Member of the Board where, as here, he expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (1998).  The Board 
notes that a claimant is entitled to the opportunity for a 
hearing before a Member of the Board regardless of whether he 
has advanced a well grounded claim in order that he may 
attempt to advance a well grounded claim at that hearing.  
Therefore, the Board makes no finding at this time regarding 
whether the veteran's claim is well grounded.  The Board 
notes that an October 1999 letter from the Board found that 
the veteran had demonstrated good cause for a request of a 
change in the date of his hearing and his motion for a new 
date of hearing had been granted pursuant to 38 C.F.R. 
§ 20.704(c) (1999).

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board on 
Travel Board at the RO.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to allow the veteran the opportunity for a personal 
hearing.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with any requested development may 
have an adverse effect upon his claim.




	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


